PER CURIAM.
At the sentencing hearing, appellant moved to withdraw his plea based on his assertion that he did not understand the consequences of a habitual offender sentence. The state concedes that the trial court erred when it failed to conduct an evidentiary hearing on appellant’s motion. See Setzer v. State, 575 So.2d 747 (Fla. 5th DCA 1991).
Accordingly, we reverse appellant’s sentence and remand this case to the trial court with directions to conduct an eviden-tiary hearing on appellant’s motion to withdraw his plea.
REVERSED and REMANDED.
LETTS, DELL and FARMER, JJ., concur.